Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-14 are pending in this office action. This action is responsive to Applicant’s application filed 02/01/2021.

Priority
3.	Applicant’s claim 17/164285, filed 02/01/2021 is a continuation of 16/031920, filed 07/10/2018 ,now U.S. Patent #10956388  is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 02/01/2021 (the filing date), but depending upon the specific material claimed, could be as early as 07/10/2018. 

Information Disclosure Statement
4.	The references listed in the IDS filed 05/03/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Application No. 16/031,920 (Now Patent No. 10,956,388).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-14 in Instant Application that are rejected by corresponding claim(s) in US Application No. 16/031,920 (Now Patent No. 10,956,388).

Instant Application
US 10,956,388
1. A system, comprising: 
 	one or more hardware processors; and 
a computer readable storage medium having stored therein computer-executable instructions which, when executed by the one or more hardware processors, perform the following operations: 
 	receiving a write request that includes a data structure version to be written, wherein the data structure version is assigned a unique identifier that is generated based on a hash of contents of the data structure, the data structure comprising a similarity group that records a mapping between a compression region comprising a compressed group of data portions, and fingerprints of the data portions that make up the compression region; 
 	appending, to a name of the similarity group, a transaction ID that is incremented for each update that is made to the similarity group;
 
 	storing the data structure version in association with the unique identifier; 
 	receiving a read request for a most recent version of the data structure; 
 	when the stored data structure version is not the most recent version of the data structure, examining respective unique identifiers of each of a plurality of other stored data structure versions to determine which stored data structure version is the most recent; and 
 	returning the most recent data structure version, notwithstanding that one or more other data structure versions existed at the time that the read request was received.

2. The system as recited in claim 1, 

                   wherein the read request is received from a deduplication microservice.

3. The system as recited in claim 1, 
       wherein when the size of the similarity group exceeds a threshold, the operations further comprise creating a new subgroup having a subgroup ID that has a relatively higher value than a prior in time subgroup ID.

4. The system as recited in claim 1, 
                        wherein as between the similarity group and one or more other similarity groups, the operations further comprise performing data deduplication against the similarity group with the highest subgroup ID and, within that highest subgroup ID, the highest transaction ID.

5. The system as recited in claim 1, 
                         wherein namespace consistency is achieved before the stored data structure version is available to fulfill the read request.

6. The system as recited in claim 1, 
                          wherein the compression region is shared by multiple objects.

7. The system as recited in claim 1, 
                 wherein the operations are   
 performed in a data protection environment  
 that implements an eventual consistency model.

8. The system as recited in claim 1, 
                        wherein determining which stored data structure version is the most recent comprises performing a list call that includes a data structure name prefix that is common to two or more of the stored data structure versions.

9. The system as recited in claim 1, 
                         wherein the unique identifier of a data structure version prevents that data structure version from being overwritten by another data structure version with a different unique identifier.

10. The system as recited in claim 1, 
                             wherein the operations further comprise deleting all but the newest data structure version.

11. The system as recited in claim 1, 
                           wherein as between successive unique identifiers, a second one of the successive unique identifiers reflects a time increment relative to a first one of the successive unique identifiers.

12. The system as recited in claim 1, wherein as between a second unique identifier that succeeds a first unique identifier, the second unique identifier has a value that is greater than a value of the first unique identifier.

13. The system as recited in claim 1, 
               wherein the unique identifier associated with the data structure version included in the write request is assigned either by a component of a datacenter, or by an entity that issued the write request.

14. The system as recited in claim 1, 
                          wherein one or more of the data structure versions comprise deduplicated data.
1. A non-transitory storage medium having stored therein computer-executable instructions which, when executed by one or more hardware processors, perform the following operations: 


 	receiving a write request that includes a data structure version to be written, wherein the data structure version is assigned a unique identifier that is generated based on a hash of contents of the data structure, the data structure comprising a similarity group that records a mapping between a compression region comprising a compressed group of data portions, and fingerprints of the data portions that make up the compression region; 
 	appending, to a name of the similarity group, a transaction ID that is incremented for each update that is made to the similarity group; 
 	storing the data structure version in association with the unique identifier; 
 	receiving a read request for a most recent version of the data structure; 
 	when the stored data structure version is not the most recent version of the data structure, examining respective unique identifiers of each of a plurality of other stored data structure versions to determine which stored data structure version is the most recent; and 
 	returning the most recent data structure version, notwithstanding that one or more other data structure versions existed at the time that the read request was received.

2. The non-transitory storage medium as recited in claim 1, wherein the read request is received from a deduplication microservice.

3. The non-transitory storage medium of claim 1, wherein when the size of the similarity group exceeds a threshold, the operations further comprise creating a new subgroup having a subgroup ID that has a relatively higher value than a prior in time subgroup ID.

4. The non-transitory storage medium as recited in claim 1, wherein as between the similarity group and one or more other similarity groups, the operations further comprise performing data deduplication against the similarity group with the highest subgroup ID and, within that highest subgroup ID, the highest transaction ID.

5. The non-transitory storage medium as recited in claim 1, wherein namespace consistency is achieved before the stored data structure version is available to fulfill the read request.

6. The non-transitory storage medium as recited in claim 1, wherein the compression region is shared by multiple objects.

7. The non-transitory storage medium as recited in claim 1, wherein the operations are performed in a data protection environment that implements an eventual consistency model.

8. The non-transitory storage medium as recited in claim 1, wherein determining which stored data structure version is the most recent comprises performing a list call that includes a data structure name prefix that is common to two or more of the stored data structure versions.

9. The non-transitory storage medium as recited in claim 1, wherein the unique identifier of a data structure version prevents that data structure version from being overwritten by another data structure version with a different unique identifier.

10. The non-transitory storage medium as recited in claim 1, wherein the operations further comprise deleting all but the newest data structure version.

11. The non-transitory storage medium as recited in claim 1, wherein as between successive unique identifiers, a second one of the successive unique identifiers reflects a time increment relative to a first one of the successive unique identifiers.







12. The non-transitory storage medium as recited in claim 1, 
             wherein the unique identifier associated with the data structure version included in the write request is assigned either by a component of a datacenter, or by an entity that issued the write request.

13. The non-transitory storage medium as recited in claim 1, wherein one or more of the data structure versions comprise deduplicated data. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 1-14 are merely an obvious variation of claims 1-13 of US Publication Patent No. 10,956,388. Therefore, these two sets of claims are not patentably distinct.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/09/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156